NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 06a0781n.06
                          Filed: October 19, 2006


                                          No. 06-5250


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


ALLEN F. WILLIAMS,                                      )
                                                        )       ON APPEAL FROM THE
       Plaintiff-Appellant,                             )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE EASTERN
v.                                                      )       DISTRICT OF TENNESSEE
                                                        )
COMMISSIONER OF SOCIAL SECURITY,                        )              MEMORANDUM
                                                        )                  OPINION
       Defendant-Appellee.                              )


BEFORE:       KEITH and McKEAGUE, Circuit Judges; and CLELAND, District Judge.*

       PER CURIAM. Allen F. Williams appeals the district court’s grant of summary judgment

in favor of the Commissioner of Social Security (the “Commissioner”), affirming the

Commissioner’s decision to deny Williams’s application for supplemental security income and

disability insurance benefits. The parties waived oral argument on appeal.

       We “must affirm the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d
591, 595 (6th Cir. 2005) (citations omitted); see also 42 U.S.C. § 405(g) (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

       *
       The Honorable Robert H. Cleland, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 06-5250
Williams v. Comm’r of Soc. Sec.

conclusive . . . .”). Having carefully considered the record on appeal, the briefs of the parties, and

the applicable law, we conclude that the Commissioner applied the correct legal standards in arriving

at a decision supported by substantial evidence. Accordingly, we affirm summary judgment for the

Commissioner for the reasons stated more fully in the district court’s memorandum opinion filed on

January 11, 2006.




                                                -2-